Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 9/25/2018.
2.  Claims 1-18 have been examined and are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.  Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turgeman U.S Patent No. 9,838,373.
As to claim 1, Turgeman teaches a computer-implemented method, comprising: 
monitoring commands sent from a computer to a remote system (…introducing or generating or injecting an aberration or perturbation or interference or anomaly (e.g., a UI-based or GUI-based aberration or perturbation or interference or anomaly), and measuring or monitoring the response time that elapses until the user reacts to such perturbation. For example, the perturbation generator module 207 may lines 4-14 column 7); 
monitoring responses sent by the remote system to the computer in reply to the commands (…measuring or monitoring the response time that elapses until the user reacts to such perturbation…, lines 8-9 column 7); 
determining delays corresponding to amounts of time for the remote system to send the responses to the commands (…measuring the latency or delay or lag in user response or the latency (or delay, or lag) in user reaction…, lines 28-30 column 7); and 
storing the commands, information from the responses, and the delays in a database in association with the commands (…comprise a user-specific feature extraction module 201, which may extract or estimate user-specific features or traits or characteristics, that characterize an interaction (or a set or batch of interactions, or a session of interactions) of a user with a service, through an input unit 299 (e.g., mouse, keyboard, stylus, touch-screen) and an output unit 298 (e.g., monitor, screen, touch-screen) that the user utilizes for such interactions. A user interaction monitoring/sampling module 202 may monitor all user interactions and may record, capture, or otherwise sample such interactions, and/or may otherwise collect user interaction data which may enable the user-specific feature extraction module 201 to extract or estimate user-specific features of the interaction. A database 203 may store records of users and their respective estimated user-specific feature values…., lines 29-45 column 4).

Allowable Subject Matter
4.  Claims 5-18 are allowed.
5.  Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent No. 7,251,456 discloses simulating a wireless modem or device.
U.S Patent No. 10,850,199 discloses multi-user interactive virtual simulations for respective pluralities of devices substantially in real-time.
U.S Patent No. 9,256,451 discloses time correction during an emulation of a native computing environment.
U.S Patent No. 7,346,896 discloses an emulation tool, which approximates speed conditions of an application executing on a target device.
U.S Patent No. 7,925,741 discloses sniffing an input from a client device to a host device and an output from the host device to the client device.
U.S Patent No. 9,176,841 discloses an emulation system configured to execute the test application in a virtual execution environment using resource scaling and simulated target device application programming interfaces to substantially simulate the corresponding capabilities of the target device.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194